AO 245B (CASDRev. 08113) Judgment in a Criminal Case
                                                                                                                     FILED
                                                                                                                     DEC 1 0 2018
                                       UNITED STA.TES DISTRICT COUR


                                  v.                                       (For Offenses Committed On or After November I, 1987)
        PAULINA DENISE MERIENN2-ESTRA0A
                                                                             Case Number:          18CR2828-LAB

                                                                          DAVID SILLDORF, CJA
                                                                          Defendant's Attorney
REGISTRATION NO.                  70563298
 D -
THE DEFENDANT:
~ pleaded guilty to count(s)            ONE OF THE INFORMATION

D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                      Natu.g·e r::i~· i_Gi'f~LJ6                                                           Number(s)
21 USC 952, 960                      IMPORTATION CF METHAMPHETAMINE                                                          1




    The defendant is sentenced as provided in pages 2 through                       3            of this judgment.
The sentence is imposed pursuant to the Sentencing RefonT1 Act of 1984.

D    The defendant has been found not guilty on counr(s)

D                                                                   are         dismissed on the motion of the United States.
                 ---------------~-·--~



     Assessment: $100.00 - WAIVED
D      JVTA Assessment*: $ *Justice for \'ictirns ::rfTra:'.ficking Act of2015, Pub. L. No. 114~22.



~   No fine                                                                                             , included herein.
       IT IS ORDERED that the defendant shal' notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address ,,,,t'l all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                          HON. LA         Y ALAN BURNS
                                                                          UNITED STATES DISTRICT JUDGE



                                                                                                                        18CR2828-LAB
    AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                         PAULINA DENISE MERIENNE-ESTRADA                                                                            Judgment - Page 2 of3
    CASE NUMBER:                       l 8CR2828-LAB

                                                                                          ;LOBATION
The defendant is hereby senten2ed to                                           "    -p   :··--;   'Jf:
5 YEARS


     The defendant shall report to the probation ocfice int'·,,. c.:strict to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless ren1:_;/,0/ .:":·.~-r:.,., -. _:i"!:t-~d States.
The defendant shall not com1nit another federal, state or !oc2l crin1e.
For offenses committed on or after Septernber 13, 1994:
The defendant shall not illegally possess a cornro1 1,cc' st':c.t·, ·,c•. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shal! SL'bmit to one         •ecr ·"''" '• 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requiren1er:-cs \Vill not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise orc!brecl Oy c0un.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D        substance abuse. (Check, ifapolicab!i.)
         The defendant shall not possess 2 fi;·s»x;-r; 2r:--::"l:.1n::<:Jr1 . :lestructive device, or any other dangerous weapon.
         The defendant shall cooperate in t~1e c0Jlc.c.:·J;1 0'.' 2. ':''A sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of20CO, pursc.oct co l G JSC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the reauirernents of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D        seq.) as directed by the probation offlcer, the Burean of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or \VRS convicter'. oTc r,i.lzc:ifying offense. (Check if applicable.)
D        The defendant shall participate in an a:T~rO'.ltd p)_'cg1T:·i~ -for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at ·i:he cor:.--::1112ncement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgmen1:.
         The defendant shall comply with r~e strr riarc: e>cr.rlirio01s that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                              STAND?c"'~:C:                              <TD1!TIONS OF SUPERVISION
    1)     the defendant shall    not les.··,ie rhe judicial ciisrr:cc '.>vic'.-!O~!t -. 1c ?trmission of the court or probation officer;
    2)     the defendant shall    re;)ort to i:he probatio~'! office:·:,, ::: :·:T_1,,:1~'.· and frequency directed by the court or probation officer;
    3)     the defendant shall    ans\ver truthfully all ingdiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall    support his or her                     ~;;r:ci !11<' •. -t c1:her family responsibilities;
    5)     the defendant sh_all   work regularly at a iaYvfu\ occuptrcl~-,~--:. u1~less excused by the probation officer for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the proba:-ion    offic~-;-   at   !,:::ts~   ,_ei·1 days prior to any change in residence or employment;
    7)     the defendant shall refrain fron1 excessive use 01' akc1•10: <:nd shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any conrro!led sui!sw_n,·es. e'\ce0t as prescribed by a physician;
    8)     the defendant sha!l not frequent places \Vhe:·,_, ;_\)nff,-,l~L":Ci suhsrances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate vvith ar.y ptTsons en~_nged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so Oy the                      Grr1Ccr:
     10)   the defendant shall pern1it a probation offic~r lo visit ~:'.i-r: or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain vievv of the probation crfrice,·:
    11)    the defendant shall notify the probation c-,-'fi.::er .,,,,1chi~1 :.\:-,·ec-!'-y~two hours of being arrested or questioned by a law enforcement officer;
    12)    the defendant shall not enter in10 any agreement to net ns nn informer or a special agent of a law enforcement agency without the pennission of
           the court; and
    13)    as directed by the probation officer_ che ck:fr:n(:mt :;:·1~:!~               Third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and sh2l1 pcrntil fr,:.: prcibation officer to make such notifications and to confinn the defendant's compliance
           with such notification requiren1enL



                                                                                                                                                     18CR2828-LAB
     .•
'
    AO 245B (CASD Rev. 08/13) Judgmem in'' Cric·:linsc Case

     DEFENDANT:              PAULINA DE1':iSE MER1ENNE-ESTRADA   Judgment - Page 3 of3
     CASE NUMBER:            18CR2828-LAB




          I. Not enter the United States illegally.




    II




                                                                   18CR2828-LAB
